Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered July 16, 1987, convicting her of murder in *558the second degree (four counts), upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
In addition, we find that the contentions raised by the defendant in her supplemental pro se brief are without merit. By pleading guilty while her suppression motion was still pending and undecided, the defendant waived appellate review of any issues raised therein (see, People v Fernandez, 67 NY2d 686). Furthermore, by pleading guilty, the defendant waived her claim that the prosecutor should have presented a lesser included offense to the Grand Jury (see, People v Martin, 145 AD2d 440). Finally, the defendant’s claim that she was denied the effective assistance of counsel is based on matters dehors the record and thus is not reviewable on direct appeal from her judgment of conviction (see, People v Bosley, 149 AD2d 520). The appropriate remedy is a postconviction motion pursuant to CPL 440.10 (see, People v Bosley, supra). Thompson, J. P., Brown, Rubin, Balletta and Miller, JJ., concur.